

EXECUTION COPY
AMENDMENT NO. 1 TO POOLING AGREEMENT
 
THIS AMENDMENT NO. 1 TO POOLING AGREEMENT (this "Amendment") dated as of May 31,
2007, is entered into among Navistar Financial Retail Receivables Corporation
(the "Seller") and Navistar Financial 2006-RBC Owner Trust, as issuer (the
"Issuer").
 
RECITALS
 
A.  Seller and Issuer are parties to that certain Pooling Agreement, dated as of
October 20, 2006 (as amended, supplemented or otherwise modified through the
date hereof, the "Agreement").
 
B.  Such parties desire to amend the Agreement as hereafter set forth in
accordance with Section 5.01 of the Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.  Amendments to Agreement. By its signature hereto, each party hereto hereby
agrees to the following amendments to the Agreement:
 
(a)     The definition of "Principal Distribution Amount" in Part I of Appendix
A of the Agreement is amended by deleting the second proviso to such definition
and substituting therefor the following proviso:
 
"and providedfurther, that notwithstanding the foregoing, on the Final Scheduled
Distribution Date for the Notes (and on any Distribution Date thereafter), on
and after the date the Notes have been declared due and payable following an
Event of Default until such acceleration has been rescinded, and on any
Distribution Date on and after the occurrence of a Trigger Event (other than a
Trigger Event described in clause (c) of the definition of Enhancement Event),
until such Trigger Event has been waived or cured, the Principal Distribution
Amount shall not be less than the amount that is necessary to reduce the
Outstanding Amount of the Notes to zero."
 
2.  Representations and Warranties. The Seller hereby represents and warrants
that, after giving effect to this Amendment, no Event of Default has occurred
and is now continuing.
 
3.  Effect of Amendment. All provisions of the Agreement, as extended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to "this Agreement", “hereof”
"herein" or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller's securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
 
E-271

--------------------------------------------------------------------------------


4.             Conditions Precedent. This Amendment shall become effective on
the first date written above subject to the satisfaction of the following
conditions:
 
(a)  each of the Seller, the Issuer, the Indenture Trustee, the Agent, the
Conduit Investor, the Certificateholder and the Swap Counterparty shall have
executed counterparts of this Amendment;
 
   (b)       delivery to each Trustee of (a) an Opinion of Counsel described in
Section 5.02(i) of the Agreement and (b) an opinion of counsel stating that the
execution of this Amendment is authorized or provided by the Agreement and that
all conditions precedent to the execution and delivery of this Amendment have
been satisfied; and
 
    (c)  delivery to the Agent by the Indenture Trustee of the substance of this
Amendment as provided to the Indenture Trustee.
 
5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
6.             Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflict of laws.
 
7.             Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
 
8.             Limitation of Liability of the Indenture Trustee and the Owner
Trustee.
 
         (a)  Notwithstanding anything contained herein to the contrary, this
Amendment has been consented to, acknowledged and accepted by The Bank of New
York not in its individual capacity but solely as Indenture Trustee and in no
event shall The Bank of New York have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.
         (b)  Notwithstanding anything contained herein to the contrary, this
Amendment has been executed by Deutsche Bank Trust Company Delaware not in its
individual capacity but solely in its capacity as Owner Trustee and in no event
shall Deutsche Bank Trust Company Delaware in its individual capacity or, except
as expressly provided

E-272

--------------------------------------------------------------------------------



in the Trust Agreement, as Owner Trustee of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Issuer. For all purposes of this Agreement, in the performance
of its duties or obligations hereunder, or in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Article VI of the Trust
Agreement.
 
[Signature Pages Follow]

E-273

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 

 
NAVISTAR FINANCIAL 2006 RBC OWNER TRUST, as Issuer
By:  DEUTSCHE BANK TRUST COMPANY DELEWARE,
not in its individual capacity but solely as Owner Trustee on behalf of the
Trust
 
By:  /s/ MICHELE HY VOON
Name:  Michele Hy Voon
Title:    Attorney –In-Fact
 
By:  /s/ PETER T. BECKER
Name:  Peter T. Becker
Title:    Attorney –In-Fact
 
 
 
NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, as Seller
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title:   V.P. , CFO & Treasurer
 

 
 
E-274

--------------------------------------------------------------------------------



Consented to, Acknowledged and Accepted:
 
BANK OF NEW YORK, Not in its individual capacity but solely as Indenture Trustee
 
By:  /s/ JOHN BOBKO
Name:  John Bobko
Title:    Vice President
 
 
ROYAL BANK OF CANADA, as the Agent
 
By:  /s/ ROGER PELLEGRINI
Name:  Roger Pellegrini
Title:    Authorized Signatory
 
By:  /s/ ANDREW S WHITE
Name:  Andrew S. White
Title:    Authorized Signatory
 
 
THUNDER BAY FUNDING, LLC, as Conduit Investor
 
By:  /s/ ROGER PELLEGRINI
Name:  Roger Pellegrini
Title:    Authorized Signatory
 
 
NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, as Certificateholder
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title:   V.P. , CFO & Treasurer
 
 
ROYAL BANK OF CANADA, as Swap Counterpart
 
By:  /s/ SUSAN HEARD
Name:  Susan Heard
Title:    Authorized Signatory


E-275

--------------------------------------------------------------------------------


